UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4395


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK GLENN JOHNSON, a/k/a Derek Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00153-TDS-1)


Submitted:   February 29, 2016               Decided:    April 1, 2016


Before GREGORY, DUNCAN, and THACKER, Circuit Judges.


Dismissed and remanded      with   instructions   by   unpublished   per
curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Derrick Glenn Johnson appeals the district court’s order

revoking his term of supervised release and sentencing him to a

10-month term of imprisonment and an additional 26-month term of

supervised release.       Johnson’s counsel has moved to dismiss the

appeal, representing to the court that Johnson died in January

2016.    The Government does not oppose the motion.

        We grant counsel’s motion to dismiss and dismiss the appeal

as   moot.     We    remand   the   case   to   the   district   court    with

instructions to vacate its June 5, 2015 order of judgment and

commitment and to dismiss the petition for the revocation of

Johnson’s supervised release.         See United States v. Dudley, 739
F.2d 175, 176 (4th Cir. 1984) (holding that death of appellant

pending appeal of criminal conviction results in abatement of

appeal and prior proceedings).

        We dispense with oral argument because the facts and legal

contentions    are   adequately     presented   in    the   materials   before

this court and argument would not aid the decisional process.



                                                             DISMISSED AND
                                                REMANDED WITH INSTRUCTIONS




                                      2